DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 05/04/2022 has been entered. Claims 1-7 remain pending in the application. 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s)  1-7 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite  “storing the pressurized air in an air storage vessel via a reciprocating piston driven by seawater waves “ and “storing air under pressure in a storage vessel via a reciprocating piston driven by seawater waves” respectively. Applicant’s specification discloses in para0012 “Air source 12 has been illustrated as having a reciprocating piston 14 driven by ocean waves. It will be appreciated that any air source could be used. Reciprocating piston 14 from air source 12 forces air into a first stage air accumulator 16. Air from first stage air accumulator 16 passes through an air filter 18 into an air dryer 20. Air exiting air dryer 20 enters second stage air30 accumulator 22. Air from second stage air accumulator 22 is used in three ways. A first stream of air from second stage air accumulator 22 passes along line 24 to air compressor 26, where the air is compressed. Compressed air exiting air compressor 26 passes along line 28 into pressurized air storage vessel 30. “ According to applicant’s specification the reciprocating piston is the air source that provides the air to run into the different components of the system. However, the claims as currently recited suggest that the reciprocating piston is used after the air has been filtered, dried, compressed, pressurized and stored rendering the claims vague and indefinite. For the purposes of this examination, the claims will be examined in line with what is in the specification i.e. as the air source. 
	Claims 3-7 are rejected based on their dependency. 
	Claim 5 recites “used to run water pumps”. There is a lack of antecedent basis. Additionally, it is not clear which pumps are being referred to since claim 2 does not recite a pump. Claim 2 recites the method step “pumping water from a body of water” but does not recite a structural component thus rendering claim 5 indefinite. Additionally multiple “pumps” are not recited, therefore there is a lack of antecedent basis.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US20180273409A1) in view of Osborn et al. (US20050279713A1) .
Re-claim 1:
Fukuda teaches:
A method of increasing oxygen levels in seawater aquaculture using wave energy, comprising: (abstract and figs, para0004, para0013,para0091, the prior art meets a functionally-defined limitation if it is capable of the recited function, and the prior art reference need not envision the device actually being used to perform the claimed function. In re Schreiber, 128 F.3d 1473,1477 (Fed. Cir. 1997), see response to applicant’s arguments below)
pumping water from a body of water;  5(Fig 1c +2, “water” and “water supply step”)
storing air under pressure; (Fig 1, “air” and “air supply step”, para0014, 0064)
enriching a stream of pressurized air from the air storage vessel by the introduction of oxygen from a downstream source of oxygen; (Fig 1c +2, Ref 5 and “oxygen supply technique (oxygen tank)”, para0014, 0061-0062, 0068-0070)  
directing the oxygen enriched stream of pressurized air into water drawn from the temporary water holding tank;  10(Fig 2, Ref 8)
passing the oxygen enriched stream of pressurized air and water through at least one mixer, (Fig 1c, Ref “mixing step”, para0014, 0061, 0080)
whereby a mixing of the oxygen enriched stream of air into the water occurs to create oxygenated water; (Fig 1c, “gas-liquid mixing fluid” and Fig 2, Ref 16)
and introducing the oxygenated water into water used for aquaculture at an aquaculture facility.	(para0026, para0089-0090, para0092)
Fukuda doesn’t teach:
into a temporary holding tank;  
in a storage vessel;
Osborn teaches:
A method of increasing oxygen levels in aquaculture, comprising (abstract and figs)
pumping water from a body of water (Fig 1, Ref 6)
into a temporary holding tank; (Fig 1, Ref 10)
storing air under pressure in a storage vessel; (Fig 1, Ref 12)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fukuda such that it comprises a temporary holding tank and a storage vessel as taught by Osborn to provide for a physical storage tank to store the clean filtered water and the pressurized air.
Fukuda as modified doesn’t teach:
storing air under pressure in a storage vessel via a reciprocating piston driven by seawater waves (Fukuda discloses the air supply source “an air supply device including an air pump and an air supply pipe for taking in air through an air suction port and supplying the air into the device-see para0017” but does not teach the use of a reciprocating piston as the air supply source.)
However, Applicant’s specification fails to disclose criticality for using a reciprocating piston driven by seawater waves as the air supply source, see para0012 “It will be appreciated that any air source could be used.” 
Therefore, it would have been an obvious substitution of functional equivalents to one of ordinary skill in the art before the effective filing date to substitute a reciprocating piston as claimed for the air supply pump and pipe as disclosed by Fukuda to provide for a unlimited supply of air since doing so would not affect the recited method steps, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). 
Claim(s) 2, 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US20180273409A1) in view of Osborn et al. (US20050279713A1) and in view of Naess et al. herein Naess (US 20050006315 A1).
Re-claim 2:
Fukuda teaches:
A method of increasing oxygen levels in aquaculture, comprising: (abstract and figs, para0004, para0013,para0091, the prior art meets a functionally-defined limitation if it is capable of the recited function, and the prior art reference need not envision the device actually being used to perform the claimed function. In re Schreiber, 128 F.3d 1473,1477 (Fed. Cir. 1997), see response to applicant’s arguments below)
pumping water from a body of water;  5(Fig 1c +2, “water” and “water supply step”)
through a filter to remove contaminants (Fig 2, Ref 11, para0080)
passing air from an air source (Fig 1, “air” and “air supply step”, para0014, 0064)
through an air filter to remove containments (Fig 2, Ref 3, para0080)
enriching a stream of pressurized air from the air storage vessel by the introduction of oxygen from a downstream source of oxygen; (Fig 1c +2, Ref 5 and “oxygen supply technique (oxygen tank)”, para0014, 0061-0062, 0068-0070)  
directing the oxygen enriched stream of pressurized air into water drawn from the temporary water holding tank;  10(Fig 2, Ref 8)
passing the oxygen enriched stream of pressurized air and water through at least one mixer, (Fig 1c, Ref “mixing step”, para0014, 0061, 0080)
whereby a mixing of the oxygen enriched stream of air into the water occurs to create oxygenated water; (Fig 1c, “gas-liquid mixing fluid” and Fig 2, Ref 16)
and introducing the oxygenated water into water used for aquaculture at an aquaculture facility.	(para0026, para0089-0090, para0092)
Fukuda doesn’t teach:
pumping water from a body of water  through a filter to remove contaminants and then into a temporary holding tank;
Osborn teaches:
A method of increasing oxygen levels in aquaculture, comprising (abstract and figs)
pumping water from a body of water (Fig 1, Ref 6)
through a filter to remove contaminants (Fig 1, Ref 8)
and then into a temporary holding tank; (Fig 1, Ref 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fukuda such that it comprises a temporary holding tank to store the water once it has been filtered as taught by Osborn to provide for a physical storage tank store the clean filtered water.
Fukuda as modified doesn’t teach:
and an air 20dryer to reduce moisture prior to compression, then compressing the air in an air compressor and storing the pressurized air in an air storage vessel
Naess teaches:
and an air 20dryer to reduce moisture prior to compression, then compressing the air in an air compressor (Fig 1a+1b, Ref 1, para0025+0019)
and storing the pressurized air in an air storage vessel (Fig 1a+b, Ref 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fukuda as modified such that it comprises an air dryer and compressor step as taught by Naess to provide for on-site oxygen generation (para0025).
Fukuda as modified doesn’t teach:
storing the pressurized air in an air storage vessel via a reciprocating piston driven by seawater waves (Fukuda discloses the air supply source “an air supply device including an air pump and an air supply pipe for taking in air through an air suction port and supplying the air into the device-see para0017” but does not teach the use of a reciprocating piston as the air supply source.)
However, Applicant’s specification fails to disclose criticality for using a reciprocating piston driven by seawater waves as the air supply source, see para0012 “It will be appreciated that any air source could be used.” 
Therefore, it would have been an obvious substitution of functional equivalents to one of ordinary skill in the art before the effective filing date to substitute a reciprocating piston as claimed for the air supply pump and pipe as disclosed by Fukuda to provide for a unlimited supply of air since doing so would not affect the recited method steps, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). 
Re-claim 3, Fukuda as modified doesn’t teach:
wherein the at least one mixer includes an inline turbine mixer and a conical mixer. (Fukuda discloses the use of a mixing device but doesn’t explicitly teach what it is para0017)
However, it would have been an obvious substitution of functional equivalents to substitute a inline turbine mixer and conical mixer as claimed for the mixing device taught by Fukuda to provide for improved mixing quality and accuracy with low cost maintenance, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Re-claim 5, Fukuda further teaches:
wherein pressurized air is used to run the pumps. (Fig 2, Ref 10+2 para0080)
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US20180273409A1) in view of Osborn et al. (US20050279713A1) in view of Naess and in further view of Rognsoy (US20200048127A1).
Re-claim 4, Fukuda further teaches:
wherein the body of water is the aquaculture facility (para0092)
Fukuda as modified doesn’t teach:
and a solids waste clarifier is provided to remove solids waste from the water of the aquaculture facility.
Rognsoy teaches:
and a solids waste clarifier is provided to remove solids waste from the water of the aquaculture facility. (para0029+0020 +claim 17)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fukuda as modified such that it comprises a solids waste clarifier as taught by Rognsoy to provide for clean and waste-free water for the aquaculture facility.   
Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US20180273409A1) in view of Osborn et al. (US20050279713A1) in view of Naess et al. herein Naess (US 20050006315 A1) and in further view of Oppenheimer(US20130263585A1). 
Re-claim 6, Fukuda as modified doesn’t teach:
wherein pressurized air is used to run the air compressor.
Oppenheimer teaches:
an air compressor (Fig 1-2, Ref 16, para0012)
wherein pressurized air is used to run the air compressor. (para0006, 0012-0013)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fukuda as modified such that pressurized air was used to run the air compressor as taught by Oppenheimer to facilitate the generation of electricity through the pressurized air (para0012). 
Re-claim 7, Fukuda as modified doesn’t teach:
wherein pressurized air is used to run an electric generator which generates electricity.
Oppenheimer further teaches:
wherein pressurized air is used to run an electric generator which generates electricity. (abstract, fig 1+2, Ref 22, para0013-0014)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fukuda as modified such that pressurized air is used to run an electric generator which generates electricity as taught by Oppenheimer to provide for low-cost electrical power generation (para0002).  
Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive. 
In regards to Applicant’s arguments that Fakuda as modified does not disclose:  “a  method of increasing oxygen levels in ocean seawater aquaculture with wave energy” Applicant argues:
The Applicant notes that the above cited references relate to industrial water treatment facilities where electrical energy is readily available. Although one of the references is said to require reduced energy consumption none of the above cited references of Fukuda et al. '409, Osborn et al. '713, Rognsoy 127, and Oppenheimer '585 provides a method of increasing oxygen levels in seawater aquaculture using wave energy, comprising, inter alia, storing air under pressure in a storage vessel via a reciprocating piston driven by seawater waves. 
This is not found persuasive. Fakuda  discloses that the methods and devices are to be used in large bodies of water included but not limited to bays, lakes, rivers, and oceans. Fakuda discloses (para0004, para0013,para0091) that a particular problem with the prior art was without a large-sized water purification treatment device and a long-term process, it is difficult to recover the rivers and the oceans. Specifically, in the case of aiming for water purification in large lakes and oceans, a significant cost is also a problem – see para0004. Therefore, it is within the scope of Fukuda that the present method be used in seawater aquaculture using wave energy. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Additionally, the prior art meets a functionally-defined limitation if it is capable of the recited function, and the prior art reference need not envision the device actually being used to perform the claimed function. In re Schreiber, 128 F.3d 1473,1477 (Fed. Cir. 1997). 
Regarding applicant’s arguments that the cited references do not disclose “via a reciprocating piston driven by seawater waves.” Firstly, attention is brought to the 112b rejection above and how the limitations are being interpreted for the purposes of this examination. Secondly, applicant’s specification lacks any disclosed criticality for using a reciprocating piston as the air supply source. Para0012 of the instant application discloses “It will be appreciated that any air source could be used.” 
Therefore, it would have been an obvious substitution of functional equivalents to one of ordinary skill in the art before the effective filing date to substitute a reciprocating piston as claimed for the air supply pump and pipe as disclosed by Fukuda to provide for a unlimited supply of air since doing so would not affect the recited method steps, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHADA ALGHAILANI/
Examiner
Art Unit 3643


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643